Title: From Thomas Jefferson to Littleton W. Tazewell, 28 January 1801
From: Jefferson, Thomas
To: Tazewell, Littleton W.



Dear Sir
Washington Jan. 28. 1801.

The instalments for my tobacco, sold the last spring, did not come in finally till my arrival here, when a new circumstance appeared to be arising which called indispensably for some preliminary expences, and obliged me to throw the paiment which should have been made to you agreeably to my letter of the last summer, on a fund which does not come in till April. I now inclose you an order on Gibson & Jefferson of Richmond for a thousand dollars paiable the first week of April. this paiment shall soon be followed by that of the 3d. bond so as to close my part of mr Wayles’s debt to the house for which you act. I am aware that the article of interest makes the present order not a complete paiment of the two first bonds. accept assurances of the esteem and respect of Dear Sir
Your most obedt. & most humble servt

Th: Jefferson

